*482Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered February 7, 2008, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of 21k to 4V2 years, unanimously affirmed.
Since defendant’s arguments on appeal are significantly different from those he made at trial, he has not preserved his present claims concerning the chain of custody for an altered MetroCard and the destruction of allegedly exculpatory evidence, and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. There was a proper chain of custody for the MetroCard at issue (see People v Julian, 41 NY2d 340, 343 [1977]), and the record refutes defendant’s claim to the contrary. Defendant was not prejudiced when the arresting officer discarded a stack of MetroCards he also found in defendant’s possession, since their exculpatory value was purely speculative (see People u Scott, 309 AD2d 573 [2003], lv denied 2 NY3d 806 [2004]).
We have considered and rejected defendant’s pro se claims. Concur—Friedman, J.P., Nardelli, DeGrasse, Freedman and Manzanet-Daniels, JJ.